Citation Nr: 1529238	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depressive disorder for the period from April 18, 2006 to November 8, 2011.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder for the period beginning on November 8, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected depressive disorder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2006 rating decision in which the RO, inter alia, granted the Veteran's claim for an increased rating for depressive disorder and assigned a 30 percent rating, effective April 18, 2006.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In May 2010 and March 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In a March 2013 rating decision, the AMC partially granted the Veteran's claim for an increased rating for depressive disorder, awarding a 50 percent rating from November 8, 2011.  As the Veteran was not granted the full benefit sought, matters of higher ratings for depressive disorder before and after that date were deemed to remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 

In January 2014, the Board expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to depressive disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then denied the Veteran's claims for increased ratings for depressive disorder and remanded the claim for a TDIU to the AMC for additional development.

The Veteran appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a Joint Motion to Vacate and Remand vacating the Board's decision as to denial of the claims for increased ratings for depressive disorder and remanding the claims to the Board for further proceedings consistent with the Joint Motion.

After accomplishing further action, the AMC denied the Veteran's claim for a TDIU due to service-connected depressive disorder (as reflected in April 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that additional evidence was submitted in support of the instant claims for increased ratings, to include an April 2014 statement from the Veteran's ex-wife, after the issuance of the March 2013 SSOC.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration evidence received after the issuance of the above-referenced SSOC, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Also, the AOJ will have opportunity to review the additional evidence received on remand.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through March 2012; such records were considered in the March 2013 SSOC.  The remaining documents in Virtual VA consist of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran was last afforded a VA examination for evaluation of his service-connected depressive disorder in November 2011.  Although development and further evaluation of the disability was subsequently directed in the Board's March 2012 remand, in the April 2014 Joint Motion, the parties found that the Board had failed to ensure substantial compliance with its March 2012 remand instructions, as a VA psychiatric examination had not been conducted.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, in a statement submitted in April 2014, the Veteran's ex-wife indicated that he was constantly depressed, that he experienced mood swings and that he expressed the "desire to end it all."  This evidence also suggests the worsening of the Veteran's psychiatric disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Under these circumstances, the Board finds that the AOJ should arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate medical professional.  

The Board points out that the Veteran has alleged being unemployable due to his depressive disorder and that the pending claims for increased ratings for depressive disorder may affect his eligibility for a TDIU due that disorder.  The Veteran does not currently meet the percentage requirements for a schedular TDIU.  See 38 C.F.R.  § 4.16(a) (2014).  However, as resolution of the higher rating claims being developed could, potentially, result in eligibility for a schedular TDIU, the matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim, at this juncture would premature, and this claim is being remanded, as well. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the higher rating claims and the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R.             § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the requested examination, the AOJ should obtain and associate with the claims file a copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the San Juan VA Medical Center (VAMC) and that records from that facility dated through March 2012 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from San Juan VAMC all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran dated since March 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Adjudication of the higher claims should include consideration of whether any, or any further, "staged" rating of the psychiatric disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  Moreover, in adjudicating the claim for a TDIU due to depressive disorder, the AOJ should specifically address whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R.       § 4.16(b), are invoked. 

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  On remand, the AOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in  Spanish-to particularly include a 2012 Social Security Administration form received by VA in April 2013-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to have all pertinent items of evidence written in Spanish, to include a 2012 Social Security Administration form received by VA in April 2013, translated into English.  The translated documents should be associated with the claims file

2.  Obtain from the San Juan VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected depressive disorder.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in November 2011, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the April 2006 claim for increase, the Veteran's depressive disorder has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above, and any other notification or development deemed warranted, readjudicate the claims for increased ratings and the claim for a TDIU on appeal.

If the Veteran fails, without good cause, to report to scheduled examination, in adjudicating the claims for higher ratings and for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal in light of all pertinent evidence and legal authority (to include, with respect to the higher rating claims, consideration of whether any, or any further, staged rating of the disability, pursuant to Hart (cited above) is appropriate; and, with respect to the TDIU claim, whether the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), are invoked).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




